Title: To James Madison from George W. Erving (Abstract), 23 April 1805
From: Erving, George W.
To: Madison, James


23 April 1805, London. No. 54. “Mr. Purviance’s ill state of health having compelled him to retire for the present into the Country he has transmitted to me your letter of December 24. 1804 with directions to attend to the order for obtaining the Books therein mentioned.
“By this conveyance I have sent Lee on Capture<s,> Wicheforts Ambassador and Heriots history of Canada; the cost of these is £1.13.0 Stg. as by the Bill inclosed for which Mr. Purviance will give me an order on the diplomatic fund; the other Books I have not been able to procure Azuni, Galliani and Lampredi have not been translated into english. Sir Lionel Jenkins books are very scarce, but I shall take all possible pains to procure them & if I succeed forward them by the first opportunity.”
